        Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ATHENS DIVISION


 ARCH ADAMS,

             Plaintiff,

 v.                                                   CIVIL CASE NO.

 ABEO NORTH AMERICA, INC.,

             Defendant.


                                 COMPLAINT

      COMES NOW Arch Adams (“Adams”) and files this Complaint against

ABEO North America, Inc. (“ABEO”) (collectively, the “Parties”).

                          PARTIES AND JURISDICTION

1.    Adams is an individual resident of the State of Georgia.

2.    ABEO is a corporation organized and existing under the laws of the State of

Delaware.

3.    This Court will have personal jurisdiction over ABEO upon service of its

registered agent Registered Agent Solutions, Inc., located at 9 E. Loockerman St.,

Suite 311, Dover, Delaware 19901.



                                        1
         Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 2 of 9




4.    This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 as this is a

civil action between citizens of different states and the amount in controversy

exceeds $75,000.00.

5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because ABEO

has sufficient contacts in the district and division of this Court. In addition, pursuant

to a Purchase and Sale Agreement executed on October 31, 2018, attached hereto as

Exhibit A (hereafter “PSA”), the Parties agreed that venue is proper in “the Federal

Courts of the United States of America.” See PSA, Section 8.08(b).

                            FACTUAL BACKGROUND

6.    Fun Spot Manufacturing, LLC, a Delaware limited liability company

(hereafter “New Fun Spot”) manufactures and sells trampoline systems and related

equipment to businesses that operate indoor trampoline parks (“Parks”).

7.    Another limited liability company, organized under the laws of Georgia and

also named Fun Spot Manufacturing, LLC (“Old Fun Spot”), is the predecessor in

interest of New Fun Spot.

8.    Old Fun Spot owned all ownership interests in New Fun Spot in the period

immediately prior to October 31, 2018.

9.    Prior to October 31, 2018, Adams operated Old Fun Spot, which conducted

the same type of business as New Fun Spot.

                                           2
         Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 3 of 9




10.    On October 31, 2018, pursuant to the PSA executed on that date, Old Fun Spot

contributed substantially all of its assets to New Fun Spot, and Old Fun Spot sold all

the ownership interests in New Fun Spot to ABEO.

11.    Old Fun Spot contributed assets pursuant to a Contribution, Assignment and

Assumption Agreement between Old Fun Spot and New Fun Spot, dated as of

October 31, 2018, under which all contracts and contract rights of Old Fun Spot were

assigned to New Fun Spot.

12.    Section 7.02 of the PSA (“PSA Indemnity Provision”) requires Adams to

indemnify New Fun Spot against personal-injury claims asserted against it related

to any equipment sold to the Parks prior to October 31, 2018.

13.    Section 7.05 (a) of the PSA requires ABEO to provide Adams “prompt written

notice” of all claims asserted against it with respect to which it will seek

indemnification from Adams pursuant to the PSA Indemnity Provision.

14.    Section 7.05 (a) of the PSA requires ABEO and Adams to “cooperate with

each other in all reasonable respects in connection with the defense of any Third

Party Claim . . . .”

15.    Section 7.05 (a) of the PSA further provides:

              Whether or not the Indemnifying Party shall have assumed the
              defense of a Third Party Claim, the Indemnified Party shall not
              admit any liability with respect to, or settle, compromise or
              discharge, such Third Party Claim without the Indemnifying
                                         3
         Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 4 of 9




             Party’s prior written consent (which consent shall not be
             unreasonably withheld, conditioned or delayed).

16.   Since October 31, 2018, on several occasions, ABEO (on behalf of New Fun

Spot) has demanded that Adams indemnify it against personal-injury claims

pursuant to the PSA Indemnity Provision.

17.   Adams has paid settlements and attorney’s fees as demanded by ABEO.

18.   The standard sales terms and conditions pursuant to which the Parks

purchased trampoline systems and equipment from Old Fun Spot included an

indemnity provision (“Park Indemnity Provision”) requiring the Parks to indemnify

Old Fun Spot against liability resulting from personal-injury claims asserted by

patrons of the Parks.

19.   Adams, while paying settlements and attorney’s fees, at the request of ABEO,

repeatedly requested that ABEO mitigate its losses by enforcing its rights against the

Parks pursuant to the Park Indemnity Provisions of the equipment sales agreements

that were assigned by Old Fun Spot to New Fun Spot.

20.   Adams has repeatedly requested that ABEO provide him information about

the personal-injury lawsuits.

21.   Adams has repeatedly requested that ABEO keep him informed of the

progress of personal-injury lawsuits and not to settle those lawsuits without

consulting with him first.
                                          4
        Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 5 of 9




22.   Adams has requested ABEO to assess which of its customer Parks include

arbitration clauses in their customer-waiver forms and to encourage those who do

not have such arbitration provisions in their customer-waiver forms to insert such

provisions.

23.   Adams has volunteered to conduct this assessment himself if provided with

the necessary records.

24.   ABEO has refused to enforce its rights pursuant to the Park Indemnity

Provision of the equipment sales agreements.

25.   ABEO has refused to provide requested information about the personal-injury

lawsuits to Adams.

26.   ABEO has settled several personal-injury lawsuits without prior notification

to Adams and without obtaining Adams’ consent thereto.

27.   ABEO has not conducted any assessment of which Parks include arbitration

clauses in their customer waiver forms and has not given Adams the necessary

information to enable him to do the assessment himself.

                  COUNT I - DECLARATORY JUDGMENT

28.   The Parties have a present dispute concerning their rights and obligations

under the PSA.



                                        5
        Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 6 of 9




29.   As a result of the Parties’ uncertainty, this matter constitutes an actual

controversy between the Parties.

30.   Adams seeks a declaration regarding the Parties’ rights and obligations under

the PSA that:

         a. ABEO has a duty to mitigate its damages by exercising its rights under

            the Park Indemnity Provisions to seek indemnity from the Parks for all

            claims made against ABEO (or New Fun Spot) arising from or related

            to equipment sold to the Parks prior to October 31, 2018;

         b. Adams has no duty to indemnify ABEO against claims with respect to

            which ABEO failed to exercise its rights to indemnity from the Parks

            pursuant to the Park Indemnity Provisions;

         c. Adams has no duty to indemnify ABEO against losses resulting from

            settlement of claims for which no written consent was obtained from

            Adams; and

         d. Adams has no duty to indemnify ABEO against claims about which

            ABEO refused to share information with Adams, or otherwise fully

            cooperate with Adams’ efforts to mitigate damages.




                                        6
         Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 7 of 9




                   COUNT II – BREACH OF CONTRACT

31.    ABEO is in breach of contract, including but not limited to Section 7.05(a)

of the PSA, for settling personal-injury claims without the knowledge or consent of

Adams.

32.   ABEO’s breach caused damages to Adams in the amount of the fees and

damages Adams paid ostensibly under the PSA Indemnity Provision.

                   COUNT III – BREACH OF CONTRACT

33.   ABEO is in breach of contract, including but not limited to Section 7.05(a) of

the PSA, for failing to give prompt written notice to Adams of claims against which

ABEO later sought indemnification from Adams.

34.   ABEO’s breach caused damages to Adams in the amount of the fees and

damages Adams paid ostensibly under the PSA Indemnity Provision.

                   COUNT IV – BREACH OF CONTRACT

35.   ABEO is in breach of contract, including but not limited to Section 7.05(a) of

the PSA, for failing to cooperate with Adams by taking reasonable measures to

mitigate its damages.

36.   ABEO failed to cooperate with Adams by refusing to share information about

pending personal-injury claims.



                                         7
         Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 8 of 9




37.   ABEO failed to cooperate with Adams by refusing to encourage the Parks to

insert arbitration clauses into their customer waivers.

38.   ABEO’s breach caused damages to Adams in the amount of the fees and

damages Adams paid ostensibly under the PSA Indemnity Provision.



      WHEREFORE, Adams prays for relief as follows:

      (a) That the judgment on this Complaint be entered against ABEO;

      (b) That Adams recover all damages asserted herein and as may be

          demonstrated at trial, including interest;

      (c) That Adams recover his attorney’s fees and costs of litigation in connection

          with this civil action; and

      (d) That Adams have such other and further relief as this Court may deem just

          and proper.

      Submitted this 25th day of May 2021.

                                               /s/ David R. Cook
                                               David R. Cook
                                               Georgia Bar No. 435130
                                               cook@ahclaw.com
                                               Alan G. Paulk
                                               Georgia Bar No. 567797
                                               paulk@ahclaw.com



                                           8
        Case 3:21-cv-00072-CAR Document 1 Filed 05/25/21 Page 9 of 9




AUTRY, HALL & COOK, LLP
3330 Cumberland Boulevard, Ste. 185
Atlanta, Georgia 30339
Telephone: (770) 818-4442
Attorneys for Arch Adams




                                      9
